Citation Nr: 0014359
Decision Date: 05/31/00	Archive Date: 09/08/00

DOCKET NO. 97-32 425A              DATE MAY 31, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUES

1. Entitlement to an increased evaluation for chondromalacia of the
left knee, currently evaluated as 10 percent disabling.

2. Entitlement to a compensable evaluation for chondromalacia of
the right knee.

REPRESENTATION

Appellant represented by: Mississippi Veterans Affairs Board

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from May 1976 to July 1990.

This appeal arose from a September 1996 rating decision of the
Jackson, Mississippi, Department of Veterans Affairs (VA), Regional
Office, which had denied increased evaluations for the service-
connected chondromalacia of the knees. In December 1997, the
veteran testified at a personal hearing at the RO; in June 1998,
the hearing officer issued a decision which confirmed the denials
of the benefits sought. In June 1999, the veteran testified before
a member of the Board of Veterans' Appeals (Board) sitting in
Jackson, Mississippi. The Board remanded the issues noted above for
additional evidentiary development in September 1999. In November
1999, the veteran and his representative were informed through a
supplemental statement of the case of the continued denials of his
claims.

The record does not show that the RO expressly considered referral
of this case to the Chief Benefits Director or the Director,
Compensation and Pension Service, for the assignment of an
extraschedular rating under 38 C.F.R. 3.321(b)(1) (1995). The
United States Court of Appeals for Veterans Claims (known as the
United States Court of Veterans Appeals prior to March 1,
1999)(hereinafter "the Court"), has recently held that the Board is
precluded by regulation from assigning an extraschedular rating
under 38 C.F.R. 3.3 21(b)(1) in the first instance; however, the
Board is not precluded from considering whether referral to the
appropriate first-line official is required. The Board is still
obligated to seek out all issues that are reasonably raised from a
liberal reading of documents or testimony of record and to identify
all potential theories of entitlement to a benefit under the law
and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). Moreover,
the Court has also held that the Board must address referral under
38 C.F.R. 3.321(b)(1) only when

- 2 - 

circumstances are presented which the Director of VA's Compensation
and Pension Service might consider exceptional or unusual. Shipwash
v. Brown, 8 Vet. App. 218, 227 (1995). Having reviewed the record
with these holdings in mind, the Board finds no basis for action on
the question of the assignment of extraschedular ratings.

FINDINGS OF FACT

1. The veteran's left knee chondromalacia is manifested by
complaints of pain and swelling on use, with objective evidence of
normal range of motion; nontender crepitation; no effusion,
instability, atrophy or swelling; and x-ray evidence of mild
osteoarthritis.

2. The veteran's left knee chondromalacia is manifested by
complaints of pain and swelling on use, with objective evidence of
normal range of motion; no instability, effusion, swelling,
crepitation or atrophy; and normal x-ray studies.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for the
veteran's service- connected left knee chondromalacia have not been
met. 38 U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F.R. Part 4,
including  4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Codes 5003, 5010,
5257, 5260, 5261 (1999).

2. The criteria for an evaluation in excess of 0 percent for the
veteran's service- connected right knee chondromalacia have not
been met. 38 U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F.R. Part 4,
including  4.1, 4.2, 4.7, 4.10, 4.3 1, 4.40, 4.45, Codes 5257,
5260, 5261 (1999).

- 3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 38
U.S.C.A. 5107(a). That is, he has presented claims which are
plausible. It is also found that all relevant facts have been
properly developed. The record is devoid of any indication that
there are other records available which should be obtained.
Therefore, no further development is required in order to comply
with the duty to assist mandated by 38 U.S.C.A. 5107(a).

Under the applicable criteria, disability evaluations are
determined by the application of a schedule of ratings which is
based on the average impairment of earning capacity. Separate
diagnostic codes identify the various disabilities. 38 U.S.C.A.
1155 (West 1991); 38 C.F.R. Part 4 (1999). When a question arises
as to which of two evaluations shall be assigned, the higher
evaluation will be assigned of the disability picture more nearly
approximates the criteria required for that rating. Otherwise, the
lower rating will be assigned. 38 C.F.R. 4.7 (1999).

In determining the disability evaluation, the VA has a duty to
acknowledge and consider all regulations which are potentially
applicable based upon the assertions and issues raised in the
record and to explain the reasons used to support the conclusion.
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). These regulations
include, but are not limited to, 38 C.F.R. 4.1, that requires that
each disability be viewed in relation to its history and that there
be an emphasis placed upon the limitation of activity imposed by
the disabling condition, and 38 C.F.R. 4.2 which requires that
medical reports be interpreted in light of the whole recorded
history, and that each disability must be considered from the point
of view of the veteran working or seeking work. 38 C.F.R. 4.10
states that, in cases of functional impairment, evaluations are to
based upon lack of usefulness, and medical examiners must furnish,
in addition to etiological, anatomical, pathological, laboratory
and prognostic data required for ordinary medical classification,
full description of the effects of the disability upon a person's
ordinary activity. This evaluation includes functional disability
due to pain under the provisions of 38 C.F.R. 4.40. These
requirements for the evaluation of the complete medical

- 4 -

history of the claimant's condition operate to protect claimants
against adverse decision based upon a single, incomplete or
inaccurate report and to enable VA to make a more precise
evaluation of the disability level and any changes in the
condition.

In evaluating a service-connected disability involving a joint
rated on limitation of motion, the Board must. also consider
functional loss due to weakness, fatigability, incoordination or
pain on movement of joint under the provisions of 38 C.F.R. 4.45
(1999).

With any form of arthritis, painful motion is an important factor
of disability, the facial expression, wincing, etc., on pressure or
manipulation, should be carefully noted and definitely related to
affected joints. Muscle spasm will greatly assist the
identification. Sciatic neuritis is not uncommonly caused by
arthritis of the spine. The intent of the schedule is to recognize
painful motion with joint or periarticular pathology as productive
of disability. It is the intention to recognize actually painful,
unstable, or malaligned joints, due to healed injury, as entitled
to at least the minimum compensable rating for the joint.
Crepitation either in the soft tissues such as the tendons or
ligaments, or crepitation within the joint structures should be
noted carefully as points of contact which are diseased. Flexion
elicits such manifestations. The joints involved should be tested
for pain on both active and passive motion, in weight-bearing and
nonweight-bearing and, if possible, with the range of the opposite
undamaged joint. 38 C.F.R. 4.59 (1999).

The Board notes that while the regulations require review of the
recorded history of a disability by the adjudicator to ensure an
accurate evaluation, the regulations do not give past medical
reports precedence over the current medical findings. Where an
increase in the disability rating is at issue, the present level of
the veteran's disability is the primary concern. Francisco v.
Brown, 7 Vet. App. 55, 58 (1994).

FACTS

Left knee

The veteran was granted service connection for left knee
chondromalacia by a rating action issued in January 1991. At that
time, it was noted that he had hurt this knee in a September 1971
motor vehicle accident. In 1987, he had undergone an arthroscopic
procedure for the residuals of this injury. Chondromalacia was
diagnosed at the time of his discharge from service.

The veteran was examined by VA in September 1990. The knee joint
displayed multiple laceration scars. Range of motion was from 0 to
145 degrees. There was no redness, heat or swelling. There was also
no particular pain to palpation and there was no evidence of
instability. An x-ray showed some narrowing of the patellofemoral
joint space. There were also osteophytes arising from the inferior
aspect of the patella. The joint space was fairly well maintained.
The assessment was degenerative disease.

VA outpatient treatment records developed between April 1996 and
December 1997 showed that he was seen on April 6, 1996 complaining
of knee pain. The ligaments were stable, he had full range of
motion, the pivot shift was negative and there was no joint line
tenderness. An October 1995 x-ray revealed patellar arthritis. The
diagnosis was patellofemoral knee pain. He was prescribed physical
therapy for strengthening exercises. In July 1997, he continued to
complain of pain. There was some swelling and crepitation. The knee
joint displayed full range of motion. This record also noted that
he had fractured the left femur in a motor vehicle accident in
November 1996. On August 22, 1997, some anterior cruciate laxity
was present. He also had positive joint line tenderness.

The veteran testified at a personal hearing at the RO in December
1997. He indicated that he had been told that his left knee needed
surgery, but that this could not be done until the femur fracture
caused by the 1996 accident had healed.

- 6 -

During a June 1999 Travel Board hearing, he stated that he favored
his left knee and that the pain had increased.

VA examined the veteran in October 1999. He indicated that his knee
would become painful on use, particularly after running or climbing
stairs. The physical examination noted climbing stairs. The
physical examination noted that his gait was normal. His knee
displayed multiple scars. Passive and active range of motion was
from 0 to 140 degrees. He had moderate nontender retropatellar
crepitation. There was no quadriceps atrophy, swelling, effusion or
instability. The anterior Drawer and Lachman's signs were negative.
An x-ray showed a trace of narrowing of the articular cartilage of
the medial compartment; small osteophytes of the superior and
inferior pole of the patella; a hypertrophic bone spur growing into
the quadriceps tendon; and small osteophytes at the patellofemoral
junction. The diagnoses were mild chondromalacia of the left
patella and mild osteoarthritis. The examiner commented that no
weakness or quadriceps atrophy could be detected. Fatigue was noted
to be a vague and subjective complaint that could not be measured.
Coordination was noted to be a function of the central nervous
system not the knees. There did not appear to be any loss of motion
due to fatigue, weakness, or incoordination. While functional
ability may be temporarily worse during flare-ups, this could not
be objectively measured.

Right knee

The veteran was originally awarded service connection for right
knee chondromalacia by a rating action issued in January 1991. At
that time, it was noted that he had injured this knee during a
September 1971 motor vehicle accident. At his separation,
chondromalacia was diagnosed.

VA examined the veteran in September 1990. The physical examination
revealed the presence of multiple lacerations. Range of motion was
from 0 to 140 degrees. There was no redness, heat or swelling.
There was no particular tenderness to palpation and no instability.
An x-ray showed a well preserved joint space on the

7 -

right. The patellar femoral space was also well preserved. There
was no other soft tissue or bony abnormalities. The assessment was
degenerative disease.

A June 27, 1991 private treatment record noted patellar grinding in
the veteran's right knee. The joint was stable, there was full
range of motion and there was no joint line tenderness. VA
outpatient treatment records developed between April 1996 and
December 1997, noted his complaints on April 6, 1996 of right knee
pain. The ligaments were stable,, he had full range of motion, the
pivot shift test was negative and there was no joint line
tenderness.' There was evidence of patellofemoral grind. An x-ray
was negative. The diagnosis was patellofemoral knee pain. On July
21, 1997, he again complained of pain. There was no swelling and
slight crepitation on range of motion. The diagnosis was
degenerative joint disease.

The veteran testified at a personal hearing at the RO in December
1997. He stated that he needed to have his right knee cap replaced,
but could not have it done because of his left knee problems. At a
June 1999 Travel Board hearing, he said that the right knee was
worse, indicating that the muscles had atrophied.

VA re-examined the veteran in October 1999. He reported that the
right knee would give way and that he used a cane to prevent falls.
He complained of increased pain and swelling on use, particularly
after running or climbing stairs. The physical examination found
that his gait was normal. Active and passive range of motion was
from 0 to 145 degrees. There were numerous scars over the anterior
aspect of the knee joint. There was no swelling, effusion,
quadriceps atrophy, patella instability or crepitation. The
anterior Drawer and Lachman's signs were negative. An x-ray showed
no narrowing of the articular cartilage and no osteophyte
formation; there was also no evidence of fractures, dislocations or
loose bodies. The diagnosis was no physical or x-ray evidence of
chondromalacia of the right knee. The examiner commented that no
weakness or quadriceps atrophy could be detected. Fatigue was noted
to be a vague and subjective complaint that could not be measured
and coordination was noted to refer to the central nervous system
not the knees. There was no documented loss of motion due to
weakness, fatigue or

8 -

incoordination. While there might be increased temporary functional
impairment during flare-ups, these could not be objectively
measured.

ANALYSIS

According to the applicable criteria, arthritis due to trauma,
substantiated by x-ray findings, is rated as degenerative
arthritis. 38 C.F.R. Part 4, Code 5010 (1999). Degenerative
arthritis established by x-ray findings will be rated in the basis
of limitation of motion under the appropriate diagnostic codes for
the specific joint or joints involved. In the absence of limitation
of motion, a 10 percent evaluation will be assigned where there is
x-ray evidence of involvement of two or more major joints or two or
more minor joint groups. A 20 percent evaluation will be assigned
where there is x-ray evidence of involvement of two or more major
joints or two or more minor joint groups and there are occasional
incapacitating exacerbations. 38 C.F.R. Part 4, Code 5003 (1999).

In every instance where the schedule does not provide a zero
percent evaluation for a diagnostic code, a zero percent evaluation
shall be assigned when the requirements for a compensable
evaluation are not met. 38 C.F.R. 4.31 (1999).

Slight impairment of either knee, including recurrent subluxation
or lateral instability, warrants a 10 percent evaluation. A 20
percent evaluation requires moderate impairment. 38 C.F.R. Part 4,
Code 5257 (1999).

Limitation of flexion of either leg to 60 degrees warrants a
noncompensable evaluation. A 10 percent evaluation requires that
flexion be limited to 45 degrees and a 20 percent evaluation
requires that it be limited to 30 degrees. 38 C.F.R. Part 4, Code
5260 (1999). Limitation of extension of either leg to 5 degrees
warrants a noncompensable evaluation. A 10 percent evaluation
requires that extension be limited to 10 degrees and a 20 percent
evaluation requires that it be limited to 15 degrees. 38 C.F.R.
Part 4, Code 5261 (1999).

- 9 -

After a careful review of the evidence of record, it is found that
entitlement to an evaluation in excess of 10 percent for the
service-connected left knee chondromalacia has not been
established. The evidence does not indicate that the veteran
currently suffers from moderate impairment of this joint. The
objective evidence clearly indicated that recurrent subluxation or
lateral instability were not present. Rather, the ligaments were
described as stable. There was no evidence of swelling or effusion.
The evidence also did not show that flexion was limited to 30
degrees or that extension was limited to 15 degrees, as would be
required to warrant a 20 percent disability pursuant to 38 C.F.R.
Part 4, Codes 5260 or 5261 (1999). On the contrary, the VA
examination showed range of motion of 0 to 140 degrees. Moreover,
there was no objective indication of increased loss of motion due
to fatigue, weakness or incoordination, nor was muscle atrophy
present. The examiner indicated that it was possible that flare-ups
could result in a temporary increase in disability, although it was
commented that such increases could not be objectively measured.
Should the veteran experience such flare-ups, he is encouraged to
seek treatment so that any increase in disability may be
documented. Finally, there is no objective evidence that there is
x-ray involvement of two or more major joints or two or more minor
joint groups with occasional incapacitating exacerbations.
Therefore, based upon this record, it cannot be found that the
veteran's left knee is more than 10 percent disabling.

The objective evidence also does not support a finding of
entitlement to an evaluation in excess of 0 percent for the
service-connected right knee chondromalacia. The objective evidence
does not indicate that he experiences even slight impairment of
this joint. The last VA examination noted a normal gait, with no
swelling, effusion, quadriceps atrophy, patella instability or
crepitation. An x- ray showed no evidence of degenerative changes.
There was also no indication that flexion was limited to 45 degrees
or that extension was limited to 10 degrees, as would be required
to justify a 10 percent disability evaluation. In fact, the October
1999 VA examination noted range of motion from 0 to 145 degrees.
The examiner further commented that fatigue was a vague and
subjective complaint that could not be quantified and that
coordination was a function of the central nervous system, not the
knees. Moreover, there was no objective evidence of loss of motion
due to

- 10 -

fatigue, weakness or incoordination. While he might have a
temporary decrease in functional ability during flare-ups, it was
noted that this could be objectively measured. Should the veteran
experience such episodes of increased disability, he is encourage
to seek treatment so that it can documented. Therefore, based upon
this record, it cannot be found that entitlement to a compensable
evaluation has been established.

In conclusion,, it is found that the preponderance of the evidence
is against the veteran's claims for increased evaluations for the
service-connected left and right knee chondromalacia.

ORDER

An evaluation in excess of 10 percent for the service-connected
left knee chondromalacia is denied.

An evaluation in excess of 0 percent for the service-connected
right knee chondromalacia is denied.

C. P. RUSSELL 
Member,, Board of Veterans' Appeals



